DETAILED ACTION
	This Office action is based on the amendments filed August 16, 2022 for application 16/612,207.  Claims 1 and 5-7 have been amended and claims 8 and 15-17 have been cancelled; claims 1-7, 9-14, and 18 are currently pending.

Allowable Subject Matter
Claims 1-7, 9-14, and 18 are allowed.  The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art fails to disclose, either singly or in combination, the claimed foot movement damping device comprising a support arrangement for supporting on a lower leg, a retaining arrangement for retention on a foot, and a damping arrangement arranged with at least one damping element for damping a relative movement between the support arrangement and the retaining arrangement, wherein the damping arrangement has a support attachment for attaching to the support arrangement and a retaining attachment for attaching to the retaining arrangement, wherein the support arrangement comprises at least one supporting region and at least one supporting fixation, wherein the support arrangement is configured to be supported on the anklebone with the at least one supporting region above and not over the anklebone, and wherein the at least one supporting fixation is configured for fixing the position of the at least one supporting region in a state attached to the lower leg in combination with the other claimed limitations.
Claims 2-7, 9-14, and 18 are allowed because they depend from allowed claim 1.

The closest prior art of record is Fleuren (US Patent Pub. 2014/0223775) which discloses a foot movement damping device (assembly 30) comprising a support arrangement (clip 3) for supporting on a lower leg, a retaining arrangement (shoe 1) for retention on a foot, and a damping arrangement (device 2) having a support attachment (strap 21) for attaching to the support arrangement (8) and a retaining attachment (strap 21’) for attaching to the retaining arrangement (1), wherein the support arrangement (3) comprises at least one supporting region (support parts 24, 25), wherein the support arrangement (3) is capable of being supported on the anklebone (Figs. 1-2b; ¶ 0050 & 0053).  However, Fleuren fails to teach that the damping arrangement is arranged with at least one damping element for damping a relative movement between the support arrangement and the retaining arrangement and wherein the support arrangement is configured to be supported on the anklebone with the at least one supporting region above and not over the anklebone.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        9/6/2022